Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the induction cooking device, the inductor, the thermally strengthened glass plate, the opaque or substantially opaque coating, and the internal elements of the device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein at least one of TiO2 and ZrO2 is present” is considered new matter because there is no support in the specification for such limitation. The specification discloses “Titanium oxide and zirconium oxide are not obligatory, but their presence contributes to increasing the Young's modulus of the glass. The sum of their weight contents is therefore advantageously at least 1%, or 20 even 2%.” on page 8, lines 16-20, but it fails to disclose “wherein at least one of TiO2 and ZrO2 is present”.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein both TiO2 and ZrO2 are present in the glass” is considered new matter because there is no support in the specification for such limitation. The specification discloses “Titanium oxide and zirconium oxide are not obligatory, but their presence contributes to increasing the Young's modulus of the glass. The sum of their weight contents is therefore advantageously at least 1%, or 20 even 2%.” on page 8, lines 16-20, but it fails to disclose “wherein at least one of TiO2 and ZrO2 is present”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 5-7, 13, 14, 19, 20, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remund (EP 0629820) in view of Siebers (US 2005/0250639).
3N4 coating deposited on the glass plate (as shown in Fig. 1; page 3, lines 23-26).
Remund fails to disclose wherein the glass plate is a thermally strengthened glass plate, wherein the lithium aluminosilicate glass comprises at least one of TiO2 and ZrO2, wherein at least one of TiO2 and ZrO2 is present and a combined content of TiO2 and ZrO2 is at least 2% by weight based on a total weight of the glass, wherein the chemical composition of the glass comprises silica SiO2 in a weight content ranging from 49% to 75%, alumina Al2O3 in a weight content ranging from 15% to 30%, lithium oxide Li2O in a weight content ranging from 1% to 8%, and Na2O in a weight content ranging from 0% to 3%, all weights based on the total weight of the glass, wherein the device is suitable for operation at 390°C, wherein the glass plate does not break when the device operates at 390°C to boil 200 mL of water and for 15 minutes afterward.
Siebers teaches a thermally strengthened lithium aluminosilicate glass (abstract), wherein the lithium aluminosilicate glass comprises at least one of TiO2 and ZrO2 (Table 1; glass no. 1), wherein at least one of TiO2 and ZrO2 is present and a combined content of TiO2 and ZrO2 is 1% by weight based on a total weight of the glass (Table 1; glass no. 1), wherein the chemical composition of the glass comprises silica SiO2 in a weight content ranging from 49% to 75% (66.5%; Table 1; glass no. 1), alumina Al2O3 in a weight content ranging from 15% to 30% (23.4%; Table 1; glass no. 1), lithium oxide 2O in a weight content ranging from 1% to 8% (4.25%; Table 1, glass no. 1), and Na2O in a weight content ranging from 0% to 3% (0.5%; Table 1, glass no. 1), all weights based on the total weight of the glass (as shown in Table 1, glass no. 1), wherein the device is suitable for operation at 390C, wherein the glass plate does not break when the device operates at 390C to boil 200mL of water and for 15 minutes afterward (this limitation is considered a result of having a tempered lithium aluminosilicate glass plate which is already disclosed by the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund with Siebers, by providing a tempered lithium aluminosilicate glass to improve impact strength and thermal stability (Siebers; p.0074, lines 12-16). 
Although the Remund and Siebers combined fail to disclose wherein a combined content of TiO2 and ZrO2 is at least 2% by weight based on a total weight of the glass, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed TiO2 and ZrO2 combined content, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Remund and Siebers combined teach the device as set forth above, wherein the thickness of the plate is at most 4.5 mm (Siebers; p.0054).
Regarding claim 5, Remund and Siebers combined teach the device as set forth above, wherein the product (E.α) of the Young's modulus (Siebers; Table 1, glass no. 1; 85000 MPa) and of the linear thermal expansion coefficient (Table 1, glass no. 1; 4.16 x -6/˚K) of the glass is between from 0.2 to 0.8 MPa.K-1 (Siebers; Table 1; glass no. 1; 0.35 MPa.K-1).
Regarding claim 6, Remund and Siebers combined teach the device as set forth above, wherein the lower annealing temperature of the glass is at least 600°C (Siebers; p.0073-0074 and p.0081; table 1; glass no.1).
Regarding claim 7, Remund and Siebers combined teach the device as set forth above, wherein the linear thermal expansion coefficient of the glass is at most 50 x 10-7 K-1 (Siebers; table 1; glass no.1; 41.6 x 10-7 K-1).
Regarding claim 9, Remund and Siebers combined teach the device as set forth above, wherein the (σ/e.E.α) ratio of the thermally tempered glass is at least 20 K.mm-1 (22.17 K.mm-1) wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening (Siebers; p.0104; 26MPa), e is the thickness of the glass in mm (Siebers; p.0054; 3 mm), E is the Young's modulus (Siebers; table 1; glass no. 1; 85000 MPa), and α is the linear thermal expansion coefficient of the glass (Siebers; table 1; glass no. 1; 4.16 x 10-6/K).
Regarding claim 10, Remund and Siebers combined teach the device as set forth above, wherein the maximum stress generated at the core of the glass by the thermal strengthening is at least 20 MPa (Siebers; p.0104; 26MPa).




2O: 0 - 5%; ZnO: 0 - 5%; MgO: 0 - 5%; CaO: 0 – 5%; BaO: 0 - 5%; SrO: 0 - 5%; TiO2: 0 - 6%; ZrO2: 0 - 5%; P2O5: 0 - 10%: and B2O3: 0 - 5% (Siebers; Table 1, glass no. 1; please note that although BaO is not listed in the table, the claim range for this components is 0%-5%, therefore, it can be 0%, no presence).
Regarding claim 14, Remund and Siebers combined teach the device as set forth above, wherein the chemical composition of the glass comprises the following constituents, based on a total weight of the glass: SiO2: 52 - 75%; Al2O3: 18 - 27%; Li2O: 2.5 – 5.5%; K2O: 0 - 3%; Na2O: 0 - 3%; ZnO: 0 – 3.5%; MgO: 0 - 3%; CaO: 0 – 2.5%; BaO: 0 – 3.5%; SrO: 0 - 2%; TiO2: 0 – 5.5%; ZrO2: 0 - 3%; P2O5: 0 - 8%: and B2O3: 0 - 3% (Siebers; Table 1; glass no. 1; please note that although BaO is not listed in the table, the claim range for this components is 0-3.5%, therefore, it can be 0%, no presence).
Regarding claim 19, Remund and Murata combined teach the device as set forth above, wherein the thickness of the glass plate is from 2 mm to 4 mm (Siebers; p.0054).
Regarding claim 20, Remund and Murata combined teach the device as set forth above, wherein the thickness of the glass plate is from 2 mm to 3.5 mm (Siebers; p.0054).
Regarding claim 22, Remund and Siebers combined teach the device as set forth above, wherein the glass plate is formed by float glass process (this limitation is 
Regarding claim 23, Remund and Siebers combined teach the device as set forth above, wherein the float glass process comprises pouring a molten glass onto a bath of molten tin (this limitation is considered product by process, therefore, little or no patentable weight is given; Siebers; abstract; title; p.0002; p.0042; p.0043).

Claims 4, 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remund and Siebers as set forth above, and further in view of Posset (GB 2079119).
Regarding claim 4, Remund and Siebers combined teach all the elements of the claimed invention as set forth above, except for, wherein the glass plate has a lateral dimension of at least 0.5 m.
Posset teaches an induction cooking device (Fig. 1; abstract) comprising a thermally or chemically strengthened glass plate (10), wherein the glass plate has a lateral dimension of at least 0.5 m (page 3, lines 10, 54 and 91; page 4, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund and Siebers, with Posset, by providing a glass plate having a lateral dimension of 0.5m, as disclosed by Posset, for the advantages of having a large cooking area.
Regarding claim 15, Remund and Siebers combined teach all the elements of the claimed invention as set forth above, except for, wherein a portion of the surface of the 
Posset teaches an induction cooking device (Fig. 1; abstract) comprising a thermally or chemically strengthened glass plate (10) and wherein an opaque material (13; page 2, lines 68-69) is positioned between the glass plate and internal elements of the device (as shown in Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Siebers, with Posset, by providing an opaque material is positioned between the glass plate and internal elements of the device, as disclosed by Posset, for aesthetical reasons.
Regarding claim 21, Remund and Siebers combined teach all the elements of the claimed invention as set forth above, except for, wherein the glass plate has a lateral dimension from 0.5 m to 1.50m.
Posset teaches an induction cooking device (Fig. 1; abstract) comprising a thermally strengthened glass plate (10), wherein the glass plate has a lateral dimension from 0.5 m to 1.50 m (page 3, lines 10, 54 and 91; page 4, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund and Siebers, with Posset, by providing a glass plate having a lateral dimension from 0.5 m to 1.5 m, as disclosed by Posset, for the advantages of having a large cooking area.


Claims 8, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remund and Siebers as set forth above, and further in view of Murata (US 2010/0035745).
Regarding claim 8, Remund and Siebers combined teach all the elements of the claimed invention as set forth above, except for, wherein the c/a ratio of the glass before strengthening is at most 0.6, after Vickers indentation under a load of 500 g, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression.
Murata teaches herein the c/a ratio of the glass before strengthening is at most 0.6, after Vickers indentation under a load of 500 g, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression (Murata; p.0022). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified Remund and Siebers, with Murata, by providing the lithium aluminosilicate glass of Siebers with a c/a value of at most 0.6, for the advantages of improving the strength and scratch resistance (Siebers; p.0074-0075)
Although, Remund, Siebers and Murata combined fail to disclose wherein the c/a ratio is at most 0.5 under a load of 1kg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a c/a ratio no greater than 0.5 under a load of 1kg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Remund and Siebers combined teach the device as set forth above, wherein the glass is thermally tempered (Siebers, abstract) and has a thickness of at most 4.5 mm (Siebers; p.0054); and a σ/(e.E.α) ratio of at least 20 K.mm-1 -1), wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening, e is the thickness of the glass in mm (Siebers; 3 mm), E is the Young's modulus (Siebers; 85000 MPa), and α is the linear thermal expansion coefficient of the glass (Siebers; 4.16 x 10-6/K) (Siebers; table 1, Glass no.1).
Remund and Siebers combined fail to disclose a c/a ratio of at most 0.5, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression.
Murata teaches a c/a ratio of at most 0.6, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression (Murata; p.0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the c/a value of the lithium aluminosilicate glass of Remund and Siebers, with Murata, by providing a c/a value of at most 0.6, for the advantages of improving the strength and scratch resistance (Siebers; p.0074-0075).
Although, Remund, Siebers and Murata combined fail to disclose wherein the c/a ratio is at most 0.5, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a c/a ratio no greater than 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Remund and Siebers combined teach all the elements of the claimed invention as set forth above, except for, wherein both TiO2 and ZrO2 are present in the glass.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified Remund and Siebers, with Murata, by providing a presence of both TiO2 and ZrO2 in the glass, for the advantages of avoiding surface defects (Siebers; p.0044).
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. Regarding claim 2, Applicant argues that “Siebers teaches away from the claimed content of TiO2 and ZrOz. A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant… Siebers’ instruction to avoid a “combined content of TiO2 and ZrO> greater than 2%” as claimed is critical because, unlike Murata, Siebers relates to chemically and thermally tempered glass and Siebers’ instruction relates to the content in terms of weight percentage.” on remarks page 14, lines 14-17, and page 15, lines 1-4.  In response to Applicant’s arguments, although the Remund and Siebers combined fail to disclose wherein a combined content of TiO2 and ZrO2 is at least 2% by weight based on a total weight of the glass, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed TiO2 and ZrO2 combined content, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
2 in a weight content ranging from 49% to 75% (66.5%; Table 1; glass no. 1), alumina Al2O3 in a weight content ranging from 15% to 30% (23.4%; Table 1; glass no. 1), lithium oxide Li2O in a weight content ranging from 1% to 8% (4.25%; Table 1, glass no. 1), and Na2O in a weight content ranging from 0% to 3% (0.5%; Table 1, glass no. 1), all weights based on the total weight of the glass (as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/10/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761